Citation Nr: 0019721	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1965 to July 1968.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1994 rating 
decision of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs.  In December 1994, 
jurisdiction of the veteran's case was transferred to the St. 
Petersburg, Florida RO due to the physical relocation of the 
veteran.  The case was remanded to the Regional Office (RO) 
for further development by the Board in June 1997.  
Subsequently, during the remand of this case, jurisdiction 
was transferred again to the Roanoke RO due to the veteran's 
relocation in the state of Virginia.  

The Board has determined that, in light of the court decision 
in Stegall v. West, 11 Vet. App. 268 (1998), and to ensure 
due process, the case must be remanded yet again for further 
development of the issue of entitlement to service connection 
for PTSD.  Therefore, the Board will only address the issue 
pertaining to service connection for a left knee disorder as 
well as whether the claim of service connection for PTSD is 
well grounded in the body of this decision and reserve 
further comment on the remaining issue for the remand portion 
of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a current left leg or 
knee disability or of a link, or nexus, between any current 
left leg or knee disability and the veteran's prior service.

2.  The record contains a diagnosis of PTSD, which has been 
related by medical professionals to in-service stressors as 
reported by the veteran.


CONCLUSIONS OF LAW

1.  The claim of service connection for a left leg or knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Left leg/knee disorder

Initially it is noted that the Board in its prior remand of 
June 1997 requested the RO to review its jurisdiction 
regarding the previously denied claim of entitlement to 
service connection for a left knee disability.  On remand, 
the RO determined that the veteran had failed to submit new 
and material evidence to reopen the claim.  However, on the 
Board's independent review of the issue, the Board finds that 
the veteran never received proper notice of the July 1970 
rating decision; therefore, new and material evidence is not 
required.  See Barnett v. Brown, 8 Vet. App. 1, at 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (the Board has a legal 
duty to address the legal issue of the new and material 
evidentiary standard regardless of the RO's actions); See 
also Best v. Brown, 10 Vet. App. 322, 325 (1997) (For a VA 
decision to become final, written notification to the 
appellant is required.).  Thus, the Board will address this 
claim on the merits.  

In making a claim for service connection, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In the instant case, the veteran's service medical records 
show complaint of left heel pain in December 1967 with 
diagnostic assessment of bruised heel.  He was then seen in 
July 1968 for a swollen left knee of two days duration with 
no history of known trauma.  An x-ray was requested and the 
veteran's left knee was placed in a cylinder cast for 2 weeks 
and given crutches to use for several days.  On August 8, 
1968, it was noted that the cast was removed with no evidence 
of swelling.  On discharge examination report, dated August 
16, 1968, the lower extremities were normal with no 
abnormalities noted.  

Review of post-service medical evidence of record reveals no 
evidence of any complaint, treatment or diagnosis of a left 
leg or knee disorder.  Furthermore, report of VA examination 
conducted in September 1992, noted that physical examination 
of the extremities revealed no abnormality and normal joints.

Thus, the Board concludes that the veteran has failed to 
satisfy his initial duty to submit a well-grounded claim.  
Specifically, the Board finds that the veteran has failed to 
present any medical evidence of a current disability as well 
as medical evidence of a link or nexus between any such 
current disability and his prior service.  Therefore, the 
claim must be denied.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)

PTSD

In the instant case, a current diagnosis of PTSD was provided 
in VA psychiatric evaluation reports dated in March and June 
1991.  Additionally, there is lay evidence of an in-service 
stressor, the veteran's exposure to missile attack by Viet 
Cong while stationed in Thailand (which is presumed credible 
for purposes of determining well-groundedness).  Finally, the 
1991 reports provide evidence of a nexus between his current 
diagnosis of PTSD and the alleged in-service stressor.  Thus, 
the Board finds that the evidence is sufficient to well 
ground the veteran's claim for entitlement to service 
connection for PTSD.


ORDER

Service connection for a left knee disorder (also claimed as 
left leg disorder) is denied.
The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board remanded the case in June 1997 for further 
development regarding the claim for service connection for 
PTSD.  The RO was instructed to obtain both treatment 
information and a comprehensive statement regarding stressors 
from the veteran.  It was requested that regardless of 
whether additional stressor information was received form the 
veteran, the RO should prepare a summary of the stressor 
information of record and that it be referred to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Finally, the RO was instructed to schedule the 
veteran for a VA examination.

As the evidence does not show, and the veteran has not 
alleged, that he engaged in combat with the enemy and his 
claimed stressors are related to such combat, there must be 
credible supporting evidence that the claimed in-service 
stressors occurred in order to support the diagnosis of PTSD.  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

A review of the record shows that the RO has not submitted 
the veteran's alleged stressors to the USASCRUR as directed 
in the previous remand.  In addition, the RO has not 
attempted to obtain any additional VA treatment records 
identified by the veteran.

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board 
finds that the case is not ready for appellate review and 
must be remanded for further development.  The RO should 
obtain all treatment records not already of record and again 
attempt to obtain additional details about the veteran's 
alleged stressors from the veteran.  The RO should inform the 
veteran concerning his responsibility to provide such 
details.  The RO should then, regardless of whether 
additional information is obtained, refer the veteran's 
provided stressor information to the USASCRUR for 
corroboration.

It is also noted that during the pendency of this appeal, the 
veteran relocated from Florida to Virginia which resulted in 
the St. Petersburg RO's unsuccessful attempts to contact him 
at his former address in order to request additional 
information and to schedule an examination.  Thus, in order 
to ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The National Personnel Records Center 
(NPRC) should be asked to provide any 
additional service personnel records 
showing the veteran's units of assignment 
and his principal duties while stationed 
in Thailand.  These should include, but 
are not limited to the veteran's 
performance reports.  NPRC should also be 
specifically asked to search for any 
documentation that the veteran served in 
the Republic of Vietnam, as reflected on 
his DD Form 214.  

2.  The RO should take appropriate steps 
to obtain copies of all private and VA 
treatment records for PTSD not already 
contained in the claims file.  All 
records obtained should be associated 
with the claims folder.

3.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
Thereafter the RO should send this 
summary, as well as a copy of the 
veteran's complete service personnel 
records, including his 201 file and DD 
Form 214, and a copy of this remand and 
all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's service 
in the Republic of Vietnam as well as his 
alleged stressors in Thailand.  The 
response, negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  

5.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  All credibility issues related to 
this matter should be addressed at that 
time.

6.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and the likely 
etiology of the claimed PTSD.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, the 
examiner should identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

7.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case which summarizes the 
pertinent evidence, to include any 
additionally received evidence; a full 
cite of the applicable legal provisions; 
and detailed reasons and bases for the 
decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH 
	Acting Member, Board of Veterans' Appeals


 



